Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                       CONTINUED EXAMINATIONS     

   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered. 


 Applicant’s amendment in the reply filed on 3/19/2021 is acknowledged, with the cancellation of claims 17-21. Claims 1-16 are pending.  Claims 8, 9, and 11-13, are withdrawn. Claims 1-7, 10, and 14-16 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.
Claim Objections
Claims 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections –35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gokaraju et al (US 2006/0040000 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 3/19/2021.
Gokaraju et al teach this invention relates to a dietary supplement which is a phytochemical composition. This composition is capable of controlling inflammatory conditions and preventing and curing cancer in mammals. The composition comprises a synergistic (thus in an effective amount to achieve synergistic effect on regulating longevity) mixture of standardized Boswellia extract, salts of glucosamine, and curcuminoids optionally containing bromelain, chondroitin, methylsulphonylmethane, resveratrol (thus the second anti-agent, thus claim 2 is met), extracts of white Willow (thus the claimed plant extract, thus the anti-aging agents) and ginger, and quercetin (see Abstract). Gokaraju et al teach dietary supplement formulation for controlling inflammation and cancer (see Title). Gokaraju et al teach in addition to the foregoing induced conditions, inflammation can also occur due to age related factors (thus an inflammation controlling composition is an antiaging composition). The life expectancy of general population has increased dramatically during the past few decades due to the efficient control of the infectious diseases and better access to nutritious food. This positive enhancement in life span coupled with changing environmental conditions elevated the incidence of chronic age-related diseases such as arthritis, diabetes, cancer, cardiovascular diseases, etc.[0002].

Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-4 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Logsdon (US 2007/0122502 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 3/19/2021.
Logsdon teach although each of these substituents in the therapeutic noni juice composition of the instant invention are found to provide significant properties associated with the individual characteristics of these substituents, an effective combination of noni juice, black cohosh (thus the claimed plant material), chromium element composition, calcium L-threonate and polygonum cuspidatum extract (a source of trans-resveratrol) (thus the second antiaging agent, thus claim 2 is met) has surprisingly synergistic and superior properties than the individual substituents from which it is comprised, providing a liquid composition that surprisingly provides superior therapeutic effects to the female user, including but not limited to, alleviating hot flashes and mood swings; normalizing estrogen balance; fighting depression and fatigue;  synergistic combination of these substituents to provide superior and surprising results which are far greater than those attributed to the individual respective substituents comprising the composition [0044]. Logsdon teach the black cohosh extract (thus the claimed plant extract) substituent, in combination with the other substiuents recited above, synergistically assists in reducing hot flashes, mood swings, night sweats, irritability and occasional sleeplessness [0059]. Logsdon teach these compositions are extremely beneficial to all women, but particularly for those women over the age of about 35. For these women, Bio-Noni.RTM. for Women in the above recited composition is found to provide an all natural anti-aging supplement (thus an anti-aging composition) for the relief of PMS or menopause symptoms quickly, effectively and safely while building bone density and providing cardio-vascular benefits [0055].
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as anti-aging agents having an superior effect on regulating longevity; for modulating at least two pathways including TORC1, cAMP/PKA, PKH1/2, SNF1/AMPK or ATG that regulate longevity, or delaying the onset and progression of age-related disorders including cardiovascular disorders, glycemic disorders, neurodegenerative disorders or osteoporosis disorders.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
.


Claims 1-5, 7, 10, and 14-16 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Naidu et al (US 20130064804 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 3/19/2021.
Naidu et al teach natural phytochemical (thus nutraceutical composition, thus claim 16 is met) sleep synergists, including but not limited to standardized extracts from valerian root (Valerian officinalis), passion flower (Passiflora incarnata) (thus the claimed two plant extracts, two antiaging agents) exemplified in Table 7, could enhance the functional efficacy of the BioRep formulation of the present invention [0174]. Naidu et al teach a composition comprising SAMe, valerian root extract and passion flower extract, etc. (Table 7). Naidu et al teach the method of claim 15, wherein the composition further comprises at least two selected from the group consisting of phospholipid, calcium, zinc, selenium, trans-resveratrol (thus claims 7 and 10 are met), hops flower, and chamomile flower (see claim 16). Naidu et al teach BIO-REPLENISHMENT (BioRep) FOR IMPROVING SLEEP ARCHITECTURE (see Title). Naidu et al teach Bioreplenishment (BioRep) is the innate ability of an organism to continuously refill its depleted (expended) chemicals vital for restoration of metabolic homeostasis and negative entropy, while aging [0089] (thus the claimed antiaging composition).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as anti-aging agents having an superior effect on regulating longevity; for 
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655